Citation Nr: 0603169	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for postoperative fracture 
of the right elbow with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 through May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran appeared at a Travel Board hearing in December 
2003.  A hearing transcript is of record.  In May 2004, the 
appeal was remanded to obtain additional development.  The 
judge that presided over the hearing and issued the remand is 
no longer employed at the Board.  Another hearing was 
offered, but the veteran did not reply that he desired 
another hearing.  The case is now before the Board for 
appellate review.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for postoperative 
fracture of the right elbow with degenerative joint disease.  
He acknowledges that he fractured his right elbow several 
times prior to service, but contends that both the rigors of 
basic training and a fall during active service increased his 
disability for reasons other than the natural progress of the 
disease. 

This matter must be remanded in order to fulfill VA's duty to 
assist this veteran to obtain his private treatment records.  
VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include private medical care providers.  Such reasonable 
efforts will generally consist of an initial request for the 
records, and, if the records are not received, at least one 
follow-up request.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  38 C.F.R. § 3.159(c)(1) (2005).

In May 2004, the Board remanded the matter.  The RO was to 
request private treatment records from the veteran's health 
care providers.  The record contains partial treatment 
records from several physicians, including doctors Fontana, 
Taylor, and Rutledge.  There is an incomplete 1992 record 
from Doctor Rutledge (page 1 of the two-page document is 
missing).  Since the remand, the veteran submitted an 
authorization to obtain records from Doctor Fontana.  The 
record does not reflect an attempt by the RO to obtain the 
veteran's private treatment records, despite partial evidence 
in the file, an authorization by the veteran, and a Board 
remand instructing it to do so.  

If any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  While the Board regrets the delay, 
another remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Thus, the RO should attempt to obtain any 
records from these private physicians, and should also 
request that the veteran submit copies of all records or 
other information he has from these or any other physicians.

The May 2004 remand also required a VA orthopaedic 
examination.  In the December 2004 report, the VA examiner 
noted that the existing evidence was in relative equipoise 
with regard to the issue of aggravation, and that it would be 
difficult, if not impossible, to resolve the differences of 
opinion almost 20 years removed.  Once the claims folder is 
complete with the veteran's treatment records, the VA 
examiner may have sufficient information to make a 
determination as to whether the veteran's preexisting 
disability was aggravated by service.  Thus, additional 
development is needed in this regard.

In view of the foregoing, this case is REMANDED to the RO for 
the following  action:

1.	Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his claimed disability.  
Except for duplicative evidence, obtain 
the records from each health care 
provider the veteran identifies, as well 
as those presently identified in the case 
file, and associate the records obtained 
with his claims folder. 

2.	Once the above development takes place, 
and all records obtained are associated 
with the claims folder, obtain an 
addendum to the December 2004 VA 
examination report from the December 2004 
VA examiner, or another orthopaedic VA 
examiner if that physician is 
unavailable, regarding the issue of 
whether the veteran's postoperative right 
elbow fractures were aggravated by active 
service  In particular,
?	The examiner should review the 
updated claims file and indicate 
in the examination report that the 
claims file has been reviewed.
?	The examiner should offer an 
opinion as to whether it is more 
likely than not (i.e. probably 
greater than 50 percent), at least 
as likely as not (i.e. probably 50 
percent), or less likely than not 
(i.e. probably less than 50 
percent) that the veteran's 
preexisting disability was 
aggravated by active service, and 
whether the current state of the 
veteran's elbow injury is due to 
the natural progression of the 
disability.  
?	The clinical basis for the 
examiner's opinion(s) should be 
set forth in detail.

3.	Readjudicate the veteran's service 
connection claim.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

